DISMISS; and Opinion Filed October 14, 2016.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00398-CV

                    ROSE MARY BOLDEN, DARLENE THOMAS,
                       AND RUFUS GENE CHILDS, Appellants
                                     V.
                FIDELITY NATIONAL TITLE INSURANCE CO., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-10838

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                   Opinion by Justice Brown
       By letter dated August 5, 2016, the Court questioned its jurisdiction over this appeal as

there did not appear to be a final judgment. We instructed appellant to file a letter brief

addressing our concern and gave appellee an opportunity to respond to any brief filed by

appellants.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       In the original petition, appellee sought both damages for breach of warranty of title and

attorney’s fees. The trial court signed a default judgment awarding damages for breach of
warranty of title. The default judgment is silent as to appellee’s claim for attorney’s fees.

Because the claim for attorney’s fees remains pending, the judgment is not final.

       Appellants filed a letter with this Court on August 17, 2016. Appellants, however, failed

to address the jurisdictional issue in their letter. The judgment before this Court is not final. For

this reason, this Court lacks jurisdiction over this appeal.

       We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE



160398F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROSE MARY BOLDEN, DARLENE                          On Appeal from the 44th Judicial District
THOMAS, AND RUFUS GENE CHILDS,                     Court, Dallas County, Texas
Appellants                                         Trial Court Cause No. DC-15-10838.
                                                   Opinion delivered by Justice Brown. Chief
No. 05-16-00398-CV        V.                       Justice Wright and Justice Fillmore
                                                   participating.
FIDELITY NATIONAL TITLE
INSURANCE CO., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee FIDELITY NATIONAL TITLE INSURANCE CO.
recover its costs of this appeal from appellants ROSE MARY BOLDEN, DARLENE THOMAS,
AND RUFUS GENE CHILDS.


Judgment entered this 14th day of October, 2016.




                                             –3–